Citation Nr: 0417989	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-10 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991, and in the Army National Guard from August 1991 to May 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

At the hearing before the Decision Review Officer (DRO) in 
May 2003, the veteran withdrew his appeal of service 
connection for a left knee disorder.  The transcript is of 
record.

The issue of entitlement to a compensable rating for 
hemorrhoids is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of service connection has 
been obtained by the RO, and the RO has notified him of the 
type of evidence needed to substantiate his claim.

2.  There is no probative medical evidence of a nexus between 
the veteran's current cervical spine disorder and his period 
of active duty service.






CONCLUSION OF LAW

The veteran's cervical spine disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In February 2001, the veteran was notified of the 
implementation of the VCAA and VA's duty to assist.  In a 
Supplemental Statement of the Case issued in August 2003, the 
veteran was provided with the VCAA provisions regarding VA's 
duty to assist, specifically the regulation, 38 C.F.R. 
§ 3.159.  In February 2004, the veteran was issued a VCAA 
letter regarding the issues on appeal and specifically the 
information and evidence needed to substantiate his claims, 
and VA's duty to assist.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, a substantially complete application was 
received prior to the date of VCAA enactment.  Thereafter, in 
a rating decision dated in January 2000, service connection 
for the benefits sought was denied.  Only after that rating 
action was promulgated did the AOJ, in February 2001, provide 
notice to the claimant that the VCAA had been enacted, and in 
February 2004 provided what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, although strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 422.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in February 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The evidence of record contains copies of the veteran's 
service medical records from active duty service which were 
submitted by the veteran.  The RO has attempted to obtain the 
veteran's original service medical records; however, they 
have been unable to do so.  In his claim of service 
connection, the veteran reported that his neck disorder was 
due to an injury sustained in May 1988.  The evidence of 
record contains a copy of a service medical record 
referencing complaints of neck pain in May 1988.  The RO has 
also obtained treatment records from the VA Medical Center in 
Loma Linda.  There is no indication of relevant, outstanding 
records which would support the veteran's claim of service 
connection.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2003).  Due, however, to the 
missing original service medical records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The veteran was afforded a VA medical examination in April 
2002.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board also notes that the veteran was afforded 
Workers' Compensation examinations in January and August 2002 
which references the issue on appeal.  Thus, the Board finds 
that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue being decided on appeal.

I.  Factual Background

Service medical records reflect that in May 1988, the veteran 
sought treatment for neck pain.  The examiner determined that 
the neck pain was not due to meningitis, a pinched nerve, or 
flu, and was best treated with aspirin and warm soaks.  The 
veteran was also given range of motion exercises to perform.  
The veteran has reported that five days later he, again, 
sought treatment and was given more medication and physical 
therapy exercises.  The service medical records available do 
not reflect this consultation.

In September 1991, the veteran was afforded a VA examination.  
A physical examination of the head, face and neck reflected 
normal results.

In January 2000, the veteran filed a claim of service 
connection for a neck disorder which he claimed was due to an 
incident in service which occurred in May 1988.

In January 2002, the veteran underwent an initial 
neurosurgical consultation for Workers' Compensation 
purposes, complaining of severe cervical neck pain.  The 
veteran reported a work-related injury from July 1999.  He 
was working for Armor Transport, Inc., as a messenger/driver 
since February 1992.  In the course of his employment, which 
involved driving as well as lifting up to 50 pounds, he felt 
a sharp pain in his neck, upper back, and both arms when he 
lifted a bag of coins.  Physical requirements of his job 
entailed sitting, standing, walking, bending, twisting, 
squatting, kneeling, climbing and crawling.  He attempted 
working modified duties; however, he continued to have 
ongoing symptoms of cervical neck pain, pain radiating into 
the upper back and right shoulder and forearm, as well as 
pain radiating into the left shoulder.  He stopped working in 
February 2000.  The examination report reflected that in 
January 2001, the veteran underwent an anterior cervical 
discectomy and fusion with plating at the C4-5 and C5-6 level 
for cervical spondylosis.  He had a repeat surgery eight days 
later for displaced anterior cervical hardware.  Post-surgery 
he complained of cervical pain with radiating pains into his 
bilateral arms and hands.  The examiner diagnosed cervical 
pain with bilateral cervical radiculopathy, status post 
previous anterior cervical fusion and plating C4-5, C5-6, and 
recent CT/myelogram with 3-4 millimeter posterior 
subluxation, C4 on C5, with moderate central canal stenosis.  
After a review of all of the veteran's treatment records, the 
examiner opined that the veteran's injury, symptoms and 
subsequent treatment were related to his work-related injury 
from July 1999.

In April 2002, the veteran was afforded a VA examination.  
The veteran reported that his cervical spine disorder began 
in 1988.  He reportedly carried a pack and developed pain in 
his neck.  The examiner referenced the May 1988 treatment 
records which noted complaints of neck pain.  The veteran 
reported that he complained a second time of pain, and, took 
five days off of work, and then returned to his usual duties 
as an infantryman.  At the VA examination, the veteran 
complained of fatigue and lack of endurance because of pain 
in his neck and stiffness in his neck.  He complained of lack 
of range of motion and muscle spasm.  The examiner performed 
a physical examination of the cervical spine, thoracolumbar 
spine, upper extremities, shoulders, elbows/forearms, 
wrists/hands/fingers, and the lower extremities.  An X-ray 
examination of the cervical spine revealed a fusion with 
metal fixation at C4-5 and C5-6 which appeared to be fused.  
There was a slight narrowing of the neural foramina at C4-5 
on the left side, but minimally so.  The examiner's 
impression was status post cervical spondylosis, C4-5, C5-6, 
status post operative fusion, C4-5, C5-6, with discectomy, 
and minimal residual discomfort, by history, cervical spine.  
The examiner opined that the veteran's symptoms were somewhat 
exaggerated and his nerve conductions and EMG reports were 
all normal.  There was no evidence of radiculopathy on 
examination.  All of his reflexes and motor strength were 
normal.  He had better range of motion than he showed when he 
was actually examined for range of motion.  The examiner 
noted that the only indication that the veteran had a problem 
while in service was two dates in May 1988 when he was 
treated conservatively for what appeared to be a neck strain.  
He remained in the military on active duty until 1991 as an 
infantryman which the examiner doubted the veteran could have 
done if he had any type of serious neck problem.  The veteran 
remained in the reserves until 1999, and worked for an 
armored car company where he performed lifting, caring, 
bending, and twisting.  Based on a review of all of the 
treatment records and after consultation with the veteran, 
the examiner concluded that the veteran had minimal, if any, 
symptoms of a cervical disorder until 1999.  Therefore, he 
felt that it was far less than likely that the veteran 
sustained any injury in service that contributed to his 
current disorder.

In August 2002, the veteran underwent another examination 
performed for Workers' Compensation purposes.  The veteran 
stated that he initially began to experience pain in his neck 
and back in 1997 when he was lifting and carrying various 
parcels of coins.  In October 1997, the veteran reported to a 
private examiner that while working he was off loading coin 
at a bank and felt soreness and discomfort along his neck 
region.  The veteran complained of left neck and shoulder 
pain.  The veteran was thought to have a trapezius muscle 
strain.  The examiner then noted the veteran's contentions of 
neck and shoulder pain in July 1999, as discussed in the 
prior examination reports.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

Post-service medical records reflect that the veteran 
currently has a cervical spine disorder; however, there is no 
indication that such a disorder is related to active service.

As previously noted, service medical records reflect that in 
May 1988, the veteran complained of neck pain during service 
and treated with aspirin and warm soaks.  Although service 
medical records do not provide so, the veteran reported that 
five days later, he complained again of neck pain, received 
more medication and physical therapy.  He stated he took five 
days off of work and resumed his usual duties in active 
service.

Post-service, the first indication of complaints of neck pain 
occurred in October 1997, when the veteran complained of neck 
pain due to loading coins for his employment in the private 
sector.  The veteran, again, incurred injury to his neck in 
July 1999 when lifting a 50 pound bag of coins.

The veteran was afforded an examination in January 2002 for 
Workers' Compensation purposes, a comprehensive VA 
examination in April 2002, and another Workers' Compensation 
examination in August 2002.  At the January 2002 examination, 
the veteran reported an injury to his neck when he lifted a 
bag of coins while employed with Armor Transport, Inc.  The 
examiner opined that the veteran's injury, symptoms, and 
subsequent treatment were due to his July 1999 injury.  At 
the VA examination in April 2002, the examiner opined that 
the veteran appeared to have sustained a neck strain during 
service in May 1988 which he was treated for conservatively.  
He also opined that it was doubtful that the veteran could 
have had any type of serious neck problem as he remained on 
active duty in the military for three more years.  The 
examiner concluded that the veteran had minimal, if any 
symptoms until his private sector work-related injury in July 
1999.  

Although the veteran sustained a neck strain during service, 
there is no evidence to support a claim that his current 
cervical disorder is due to this neck strain or any other 
incident in service.  Several medical examinations note the 
veteran's contention that the earliest period in which he 
experienced pain in the neck was in 1997 when he was lifting 
coins for his employment with an armored truck company.  The 
veteran sustained an injury to the neck in July 1999 when he 
lifted a 50 pound bag of coins.  The veteran's treatment and 
surgery for a cervical spine disorder occurred subsequent to 
the July 1999 injury.  

The Board has considered the veteran's own lay statements to 
the effect that his spine disorder is causally related to his 
active service; however, it is noted that there is no medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In summary, there is no probative evidence of a cervical 
spine disability in service.  Moreover, there is no evidence 
of a nexus between the veteran's current spine disorder and 
his period of active duty service.  Thus, service connection 
for a spine disorder is not warranted.  This is a case where 
the preponderance of the evidence is against the claim and 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary as to the issue of 
entitlement to a compensable rating for hemorrhoids.  

The veteran was provided a VA examination in May 2000 which 
provided the bases for the September 2000 rating 
determination.  At a hearing held in May 2003, the veteran 
complained of excess bleeding over the years.  The veteran 
should be afforded another VA examination to assess the 
current severity of his hemorrhoids.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The veteran should be scheduled for 
a VA examination to assess the current 
severity of his hemorrhoids, to include 
a discussion of whether the veteran has 
large or thrombotic hemorrhoids, 
irreducible, with excessive redundant 
tissue, evidencing frequent 
recurrences, and whether the veteran 
has persistent bleeding with secondary 
anemia, or fissures.  The RO should 
forward the veteran's claims file to 
the VA examiner to be reviewed in 
conjunction with the examination.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to a 
compensable rating for hemorrhoids.  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



